Case 2:18-cr-00331-GW Document 116 Filed 01/16/20 Page 1 of 5 Page ID #:1262




 1 BROWNE GEORGE ROSS LLP
   Thomas P. O’Brien (State Bar No. 166369)
 2
     tobrien@bgrfirm.com
 3 Ivy A. Wang (State Bar No. 224899)
     iwang@bgrfirm.com
 4
   Jennie Wang VonCannon (State Bar No. 233392)
 5   jvoncannon@bgrfirm.com
   David J. Carroll (State Bar No. 291665)
 6
     dcarroll@bgrfirm.com
 7 801 S. Figueroa Street, Suite 2000
   Los Angeles, California 90017
 8
   Telephone: (213) 725-9800
 9 Facsimile: (213) 275-9808
10
   Attorneys for Defendant
11 Arman Gabaee, aka “Arman Gabay”
12
                                    UNITED STATES DISTRICT COURT
13
                                CENTRAL DISTRICT OF CALIFORNIA
14
15
16 UNITED STATES OF AMERICA,                            Case No. 2:18-cr-00331-GW

17                     Plaintiff,                       DEFENDANT’S UNOPPOSED EX
18                                                      PARTE APPLICATION TO FILE
                 vs.                                    MOTION TO SUPPRESS
19                                                      INTERCEPTED WIRE
20 ARMAN GABAEE aka “Arman                              COMMUNICATIONS UNDER
   Gabay,”                                              SEAL; DECLARATION OF DAVID
21                                                      J. CARROLL
22         Defendant.
                                                        Trial Date:        March 3, 2020
23                                                      Status Conference: February 24, 2020
24
                 TO THE HONORABLE COURT AND ALL PARTIES:
25
                 PLEASE TAKE NOTICE that Defendant Arman Gabaee aka “Arman
26
     Gabay” (“Mr. Gabay”) respectfully applies ex parte for leave to file under seal his
27
     Motion to Suppress Intercepted Wire Communications (the “Motion”) and all
28
     1403238.3                                                                Case No. 2:18-cr-00331-GW
                                                      -1-
                                    EX PARTE APPLICATION TO FILE UNDER SEAL
Case 2:18-cr-00331-GW Document 116 Filed 01/16/20 Page 2 of 5 Page ID #:1263




 1 supporting documents because they discuss other uncharged criminal investigations,
 2 confidential sources used by the government, and a federal wiretap order that was
 3 filed under seal.
 4               This application is based on the attached memorandum of points and
 5 authorities, the declaration of David J. Carroll and its attached exhibits, all other
 6 documents and records on file in this action, and any other evidence or argument
 7 that the Court may accept at any hearing on this application.
 8               Mr. Gabay’s counsel provided notice to government counsel of their intent to
 9 file this application. Carroll Decl. ¶ 3. The government responded that it does not
10 oppose this application or the relief sought herein. Id.
11
12 Dated: January 16, 2020                    BROWNE GEORGE ROSS LLP
13                                               Thomas P. O’Brien
                                                 Ivy A. Wang
14                                               Jennie Wang VonCannon
15                                               David J. Carroll

16                                            By:        /s/ Thomas P. O’Brien
17                                                       Thomas P. O’Brien
                                              Attorneys for Defendant
18                                            Arman Gabaee aka “Arman Gabay”
19
20
21
22
23
24
25
26
27
28
     1403238.3                                                             Case No. 2:18-cr-00331-GW
                                                    -2-
                                 EX PARTE APPLICATION TO FILE UNDER SEAL
Case 2:18-cr-00331-GW Document 116 Filed 01/16/20 Page 3 of 5 Page ID #:1264




 1                        MEMORANDUM OF POINTS AND AUTHORITIES
 2               Defendant Arman Gabaee aka “Arman Gabay” (“Mr. Gabay”) seeks to file a
 3 Motion to Suppress Intercepted Wire Communications (the “Motion”) and its
 4 supporting documents under seal for two reasons.
 5               First, the Motion references and quotes extensively from the pleadings and
 6 documents filed by the government under seal to obtain two wiretap orders. The
 7 action in which those pleadings and documents were filed remains sealed,1 and
 8 those pleadings and documents were provided to Mr. Gabay’s counsel pursuant to a
 9 protective order that prohibits counsel from publicly disseminating them. See
10 Protective Order ¶¶ 1b, 3, ECF No. 31.
11               Second, the Motion and supporting documents reference specific confidential
12 informants who have provided the government with information, and also reference
13 federal criminal investigations that the government has or may have undertaken but
14 have not to date resulted in public criminal charges. The uncharged subjects of
15 those investigations would unfairly suffer personal and professional reputational
16 harm if it were publicly known that the government had investigated them for
17 criminal conduct.
18 / /
19 / /
20 / /
21 / /
22 / /
23 / /
24 / /
25 / /
26 / /
27
                 1
28                   See Sealed Case, C.D. Cal. Case No. 2:17-cm-00230.

     1403238.3                                                               Case No. 2:18-cr-00331-GW
                                                     -1-
                                   EX PARTE APPLICATION TO FILE UNDER SEAL
Case 2:18-cr-00331-GW Document 116 Filed 01/16/20 Page 4 of 5 Page ID #:1265




 1               For the foregoing reasons, Mr. Gabay requests that the Court grant him leave
 2 to file under seal the Motion and all supporting documents.2
 3
 4 Dated: January 16, 2020                    BROWNE GEORGE ROSS LLP
 5                                               Thomas P. O’Brien
                                                 Ivy A. Wang
 6                                               Jennie Wang VonCannon
 7                                               David J. Carroll

 8                                            By:        /s/ Thomas P. O’Brien
 9                                                       Thomas P. O’Brien
                                              Attorneys for Defendant
10                                            Arman Gabaee aka “Arman Gabay”
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                 2
           If the Court denies this application, Mr. Gabay requests that the Court
27 destroy (or return to defense counsel) the copies of the Motion and supporting
28 documents and not file them in any public record.
     1403238.3                                                             Case No. 2:18-cr-00331-GW
                                                    -2-
                                 EX PARTE APPLICATION TO FILE UNDER SEAL
Case 2:18-cr-00331-GW Document 116 Filed 01/16/20 Page 5 of 5 Page ID #:1266




 1                             DECLARATION OF DAVID J. CARROLL
 2               1.    I am an attorney licensed to practice before all courts in the State of
 3 California, and I am admitted to practice before this Court. I am an associate with
 4 the law firm of Browne George Ross LLP, and I am counsel of record for Defendant
 5 Arman Gabaee aka “Arman Gabay” in the above-captioned case.
 6               2.    Attached hereto are the following documents, all of which Mr. Gabay
 7 requests be filed under seal:
 8                            Motion to Suppress Intercepted Wire Communications;
 9                            Declaration of Ivy A. Wang;
10                            Table of Exhibits and Exhibits 1 to 35;
11                            Proposed Order.
12               3.    On January 16, 2020, I informed government counsel of Mr. Gabay’s
13 intent to file both the Motion and this ex parte application. Counsel responded that
14 the government does not oppose this application or the relief sought herein.
15               4.    Mr. Gabay’s counsel has publicly filed this application but not any of
16 the documents that he seeks to file under seal. Mr. Gabay has served the
17 government with a copy of all documents that he seeks to file under seal.
18
19               I declare under penalty of perjury that the foregoing is true and correct.
20 Executed on January 16, 2020, at Los Angeles, California.
21
22
                                                           /s/ David J. Carroll
23                                                           David J. Carroll
24
25
26
27
28
     1403238.3                                                              Case No. 2:18-cr-00331-GW
                                                     -1-
                           DECLARATION ISO EX PARTE APPLICATION TO FILE UNDER SEAL
